Case 7:19-cv-11287-JCM Document 56 Filed 07/27/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LIVIMARIBEL REVOLORIO RODRIGUEZ,
Plaintiff, TRIAL ORDER
-against- 19 Civ. 11287 CM)
BHAVI SPRING VALLEY, L.L.C.,
Defendant.
en eee een rene en een nn een eee xX

The following dates shall apply to the trial of this matter:

1.

Jury Selection will be held on September 22, 2021. Trial shall proceed immediately
following the completion of jury selection.

Joint Pre-Trial Order, including complete exhibit and witness lists, must be filed by August
6, 2021. Please review the Court’s Individual Rules of Practice for further instruction.
Counsel shall pre-mark ali exhibits.

Proposed voir dire must be filed by August 6, 2021.

Proposed jury instructions and a proposed verdict form must be filed by August 6, 2021.
Each party must submit a complete jury instruction for each claim or defense the party
wishes to present to the jury, and each proposed jury instruction shall indicate the authority
for the requested instruction and, if a pattern instruction is used, whether the proposed
instruction has been adapted or modified.

Any motions in limine shall be filed by August 6, 2021.
Responses to motions in limine must be filed by August 18, 2021.

Final Pre-Trial Conference wili be held on September 9, 2021 at 11:30 a.m. in Courtroom
421.

The aforementioned papers shall be filed with the Clerk of the Court. Counsel shall

simultaneously provide courtesy copies to Chambers. Counsel shall also provide the Court with
courtesy copies of all exhibits in both electronic and hard-copy formats, as well as any deposition
transcripts to be used at trial, at least five days prior to the Final Pre-Trial Conference.

Dated: July 27, 2021

White Plains, New York
SO ORDERED:

~ - ge ‘
cate 6 AA Cato f Dey

JUDITH C. McCARTHY
United States Magistrate Judge

 

 
